In a proceeding to invalidate petitions designating Gerard Fucciollo and Priscilla Fucciollo as candidates in the Republican Party primary election to be held on September 12, 1989, for the party position of Member of the Republican County Committee for the 126th Election District in the Town of Babylon, the appeal is from a judgment of the *712Supreme Court, Suffolk County (McCarthy, J.), entered August 18, 1989, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
This proceeding was properly dismissed due to the petitioner’s failure to join, as a necessary party, one of the two Commissioners constituting the Suffolk County Board of Elections or the Suffolk County Board of Elections itself (see, Gagliardo v Colascione, 153 AD2d 710 [decided herewith]; CPLR 1001 [a]; Matter of Oberle v Caracappa, 133 AD2d 241; Matter of Curcio v Wolf, 133 AD2d 188).
In light of this determination, we need not reach the remaining issues raised. Lawrence, J. P., Rubin, Kooper, Sullivan and Rosenblatt, JJ., concur.